DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims are objected to because of the following informalities:    
cl.5: “the second flow of a mixture of” is believed to be in error for --the second flow as a mixture of--
cl.16 substantially repeats a large portion of claim 11 
cl.19 substantially repeats a large portion of claim 17
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-9, 13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 5, the recitation(s) “an additional diluent” renders the claim indefinite because it is unclear whether this diluent is the same as, or different from the diluent claimed in claim 1. 
Regarding claims 7 and 13, the recitation “a fourth passage” (and fifth and sixth passages) renders the claim indefinite because it is unclear whether the additional diffusion nozzle has a total of six passages or whether the “fourth”, “fifth”, and “sixth” recitations are just meant to distinguish the passages from the three passages of the firstly claimed diffusion nozzle of claim 1.
Dependent Claims 8-9 are also therefore rejected.
Regarding claims 17-20, recitations of “fuel”, “oxidant”, and “diluent” render the claims indefinite because it is unclear whether they are the same fuel, oxidant, and diluent, or different ones. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer 5411394 in view of Mittricker WO2010044958A1.
Regarding claim 1, Beer teaches a system (Fig 1), comprising: 
a combustor (65 of Fig 1 is a combustion chamber), comprising: 
a chamber (65); and 
a diffusion nozzle (extending upstream of the combustion chamber) comprising a first passage (4, 12’, 8) configured to inject a first flow of a fuel into the chamber (Fig 1), 
a second passage (any of 14/12”, 48, 35, 15) configured to inject a second flow of an oxidant (“air supply”) into the chamber (Fig 1), and 
a third passage (any other of 48, 35, 15) configured to inject a third flow of a diluent (“flue effluent”) into the chamber (Fig 1), 
wherein the first passage, the second passage, and the third passage are fluidly isolated from each other along the diffusion nozzle (Fig 1); 
wherein combustion products generated from a diffusion flame produced by the combustor (stated and intended use of a combustor/burner) generate an exhaust gas (flue effluent); 
an exhaust gas compressor (“a fan”; col.15 ll.6-12) configured to compress the exhaust gas and route the exhaust gas from aft of the combustor, along an exhaust recirculation path (incl. at least one of 84, 80, 17, 5), and to the combustor such that the exhaust gas forms at least a portion of the third flow of the diluent (Col.15 ll.6-12); and 
a control system (incl. valves 13, 19, 7, 121, 29, 45, 82) configured to control a first flow rate of the first flow (Col.7 ll.9-14), a second flow rate of the second flow (via valves 13, 121, 29, 45), a third flow rate of the third flow (via valves 19, 121, 82), or any combination thereof (Fig 1).
Beer does not teach the a turbine configured to be driven by the combustion products such that the combustor is a turbine combustor, and the turbine outputs the exhaust gas. Beer also does not teach the control of flow rates being based on a load of the system. 
However, Mittricker teaches a system (Figs 1A-E), comprising: 
a turbine combustor (110), comprising: 
a chamber (within in 110; see also [0056]); and 
at least one first valve for controlling a first flow of a fuel (108) into the chamber (Figs 1A-E); 
at least one second valve for controlling a second flow of an oxidant (104) into the chamber (Figs 1A-E), and 
at least one third valve for controlling a third flow of a diluent (recirculated exhaust/flue gas 112b, 113, 102, 102a, 102b) into the chamber (Figs 1A-E);
a turbine (111) configured to be driven by combustion products (112a) generated from a diffusion flame ([0056]) produced by the turbine combustor (Figs 1A-E), wherein the turbine is configured to output an exhaust gas (112b); 
wherein the exhaust gas is routed from the turbine, along an exhaust recirculation path (112b, 113, 102, 102a, 102b), to the turbine combustor such that the exhaust gas forms at least a portion of the third flow of the diluent (Figs 1A-E); and 
a control system (incl. 115) configured to control a first flow rate of the first flow, a second flow rate of the second flow, a third flow rate of the third flow, or any combination thereof based on a load of the system, in order to maintain stoichiometric combustion as the load condition changes ([0024, 29, 50]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of Beer for stoichiometric turbine power generation as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency (Mittricker, [0024-25, 31, 56]).
	Regarding claim 2, Beer in view of Mittricker teaches all the limitations of the claimed invention as discussed above. Beer in view of Mittricker as discussed so far, does not teach the control system is configured to reduce the first flow rate of the first flow, the second flow rate of the second flow, the third flow rate of the third flow, or any combination thereof based on the load of the system changing from a first load to a second load.
	However, Mittricker further teaches controlling at least the first flow rate and the second flow rate (i.e. increasing and reducing) based on the load of the system changing from a first load to a second load ([0029, 50]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the system of Beer in view of Mittricker based on load as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency across a wide range of load conditions (Mittricker, [0024-25, 29, 31, 50, 56]).
	Regarding claim 3, Beer in view of Mittricker teaches all the limitations of the claimed invention as discussed above. Beer in view of Mittricker as discussed so far, also teaches the control system is configured to increase the first flow rate of the first flow, the second flow rate of the second flow, the third flow rate of the third flow, or any combination thereof based on the load of the system changing from a first load to a second load.
That is, Mittricker further teaches controlling at least the first flow rate and the second flow rate (i.e. increasing and reducing) based on the load of the system changing from a first load to a second load ([0029, 50]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the system of Beer in view of Mittricker based on load as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency across a wide range of load conditions (Mittricker, [0024-25, 29, 31, 50, 56]).
Regarding claim 4, Beer in view of Mittricker teaches all the limitations of the claimed invention as discussed above. Beer in view of Mittricker as discussed so far, also teaches the control system is configured to control at least the first flow rate of the first flow and the second flow rate of the second flow, based on the load of the system and such that a stoichiometric ratio is maintained while the load corresponds to a full load and while the load corresponds to a partial load, wherein the stoichiometric ratio corresponds to an equivalence ratio between 0.95 and 1.05.
That is, Mittricker teaches the control system (incl.115) is configured to control at least the first flow rate of the first flow and the second flow rate of the second flow, based on the load of the system ([0024, 29, 50]) and such that a stoichiometric ratio ([0024, 29, 50]) is maintained while the load corresponds to a full load and while the load corresponds to a partial load (i.e. full load being the maximum load that controller can maintain stoichiometric ratio at, and part load being any load less than the maximum load and within the range that the controller is able to maintain the stoichiometric combustion; [0024, 29, 50]), wherein the stoichiometric ratio corresponds to an equivalence ratio between 0.95 and 1.05 ([0018, 38] stoichiometric ratio being conventionally defined as 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the system of Beer in view of Mittricker based on load as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency across a wide range of load conditions (Mittricker, [0024-25, 29, 31, 50, 56]).
Regarding claim 5, Beer in view of Mittricker teaches all the limitations of the claimed invention as discussed above. Beer further teaches the second passage is configured to inject the second flow of a mixture of the oxidant and an additional diluent into the chamber (each passage 25, 48, 15 may carry only air, only diluent, or a combination of air and diluent; thus at least one passage being the second passage for air and diluent, in addition to at least one passage being the third passage for only diluent).
Regarding claim 6, Beer in view of Mittricker teaches all the limitations of the claimed invention as discussed above. Beer further teaches the diffusion nozzle comprises a fourth passage (any other of 48, 35, 15 not already used as the second/third passage(s)) configured to inject a fourth flow of an additional oxidant, or an additional diluent into the chamber (Fig 1), wherein the fourth passage is fluidly isolated from the first passage, the second passage, and the third passage along the diffusion nozzle (Fig 1).
Regarding claim 10, Beer in view of Mittricker teaches all the limitations of the claimed invention as discussed above (incl. the control system controlling the fluid flows based on loads, Mittricker, [0024, 29, 50]). Beer further teaches at least one valve (incl. 13, 19, 7, 121, 29, 45, 82, Col.7 ll.9-14), wherein the control system is configured to control the first flow rate of the first flow, the second flow rate of the second flow, the third flow rate of the third flow, or any combination thereof.  
Beer in view of Mittricker further teaches control of the fluids based on the load of the system by controlling the at least one valve or pump.
That is, Mittricker further teaches a control system (incl. 115) configured to control a first flow rate of the first flow, a second flow rate of the second flow, a third flow rate of the third flow, or any combination thereof based on a load of the system, in order to maintain stoichiometric combustion as the load condition changes, using valves ([0024, 29, 50], Figs 1A-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of Beer in view of Mittricker for controlled stoichiometric turbine power generation as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency over a range of load operations (Mittricker, [0024-25, 31, 56]).
Regarding claim 11, Beer teaches a system (Fig 1), comprising: 
a combustor (65 of Fig 1 is a combustion chamber), comprising: 
a chamber (65); and 
a diffusion nozzle (extending upstream of the combustion chamber) comprising a first passage (4, 12’, 8) configured to inject a fuel into the chamber (Fig 1), 
a second passage (any of 14/12”, 48, 35, 15) configured to inject an oxidant (“air supply”) into the chamber (Fig 1), and 
a third passage (any other of 48, 35, 15) configured to inject a diluent (“flue effluent”) into the chamber (Fig 1), 
wherein the first passage, the second passage, and the third passage are fluidly isolated from each other along the diffusion nozzle (Fig 1); 
wherein combustion products generated from a diffusion flame produced by the combustor (stated and intended use of a combustor/burner) generate an exhaust gas (flue effluent); 
an exhaust gas compressor (“a fan”; col.15 ll.6-12) configured to compress the exhaust gas and route the exhaust gas from aft of the combustor, along an exhaust recirculation path (incl. at least one of 84, 80, 17, 5), and to the combustor such that the exhaust gas forms at least a portion of the diluent (Col.15 ll.6-12); and 
a control system (incl. valves 13, 19, 7, 121, 29, 45, 82) configured to control the system such that: 
the fuel is moved through the first passage at a first flow rate and a second flow rate, wherein the second flow rate differs from the first flow rate; or the oxidant is moved through the second passage at a third flow rate and a fourth flow rate, wherein the fourth flow rate differs from the third flow rate; or the diluent is moved through the third passage at a fifth flow rate and a sixth flow rate, wherein the sixth flow rate differs from the fifth flow rate; or any combination thereof (via valves 13, 19, 7, 121, 29, 45, 82).
Beer does not teach the a turbine configured to be driven by the combustion products such that the combustor is a turbine combustor, and the turbine outputs the exhaust gas. Beer also does not teach the control of flow rates being based on a load of the system such that the first, third, and/or fifth flow rates are used at full load and the second, fourth, and/or sixth flow rates are used at partial load.
However, Mittricker teaches a system (Figs 1A-E), comprising: 
a turbine combustor (110), comprising: 
a chamber (within in 110; see also [0056]); and 
at least one first valve for controlling a first flow of a fuel (108) into the chamber (Figs 1A-E); 
at least one second valve for controlling a second flow of an oxidant (104) into the chamber (Figs 1A-E), and 
at least one third valve for controlling a third flow of a diluent (recirculated exhaust/flue gas 112b, 113, 102, 102a, 102b) into the chamber (Figs 1A-E);
a turbine (111) configured to be driven by combustion products (112a) generated from a diffusion flame ([0056]) produced by the turbine combustor (Figs 1A-E), wherein the turbine is configured to output an exhaust gas (112b); 
wherein the exhaust gas is routed from the turbine, along an exhaust recirculation path (112b, 113, 102, 102a, 102b), to the turbine combustor such that the exhaust gas forms at least a portion of the third flow of the diluent (Figs 1A-E); and 
a control system (incl. 115) configured to control at least a first flow rate and a second flow rate of the first flow (increasing/decreasing to adjust to load change), a third/fourth flow rate of the second flow (increasing/decreasing to adjust to load change), a fifth/sixth flow rate of the third flow (increasing/decreasing to adjust to load change), or any combination thereof based on a load of the system, in order to maintain stoichiometric combustion as the load condition changes ([0024, 29, 50]) from a full load to a partial load (i.e. full load being the maximum load that controller can maintain stoichiometric ratio at, and part load being any load less than the maximum load and within the range that the controller is able to maintain the stoichiometric combustion; [0024, 29, 50]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of Beer for stoichiometric turbine power generation as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency (Mittricker, [0024-25, 31, 56]).
	Regarding claim 12, Beer in view of Mittricker teaches all the limitations of the claimed invention as discussed above. Beer in view of Mittricker as discussed so far, also teaches the control system is configured to maintain a stoichiometric ratio while the system is being operated at the full load and while the system is being operated at the partial load, wherein the stoichiometric ratio corresponds to an equivalence ratio between 0.95 and 1.05.
That is, Mittricker teaches the control system (incl.115) is configured to control the flow rates, based on the load of the system ([0024, 29, 50]) and such that a stoichiometric ratio ([0024, 29, 50]) is maintained while the load corresponds to a full load and while the load corresponds to a partial load (i.e. full load being the maximum load that controller can maintain stoichiometric ratio at, and part load being any load less than the maximum load and within the range that the controller is able to maintain the stoichiometric combustion; [0024, 29, 50]), wherein the stoichiometric ratio corresponds to an equivalence ratio between 0.95 and 1.05 ([0018, 38] stoichiometric ratio being conventionally defined as 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the system of Beer in view of Mittricker based on load as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency across a wide range of load conditions (Mittricker, [0024-25, 29, 31, 50, 56]).
Regarding claim 14, Beer in view of Mittricker teaches all the limitations of the claimed invention as discussed above. Beer further teaches the diffusion nozzle comprises a fourth passage (any other of 48, 35, 15 not already used as the second/third passage(s)) configured to inject a fourth flow of an additional oxidant, or an additional diluent into the chamber (Fig 1), wherein the fourth passage is fluidly isolated from the first passage, the second passage, and the third passage along the diffusion nozzle (Fig 1).
Regarding claim 15, Beer in view of Mittricker teaches all the limitations of the claimed invention as discussed above. Beer further teaches the second passage is configured to inject a mixture of the oxidant and an additional diluent into the chamber (each passage 25, 48, 15 may carry only air, only diluent, or a combination of air and diluent; thus at least one passage being the second passage for air and diluent, in addition to at least one passage being the third passage for only diluent).
Regarding claim 16, Beer in view of Mittricker teaches all the limitations of the claimed invention as discussed above (incl. the control system controlling the fluid flows based on loads, Mittricker, [0024, 29, 50]). Beer further teaches at least one valve (incl. 13, 19, 7, 121, 29, 45, 82, Col.7 ll.9-14), wherein the control system is configured to control the first flow rate of the first flow, the second flow rate of the second flow, the third flow rate of the third flow, or any combination thereof.  
Beer in view of Mittricker further teaches control of the fluids based on the load of the system by controlling the at least one valve or pump.
That is, Mittricker further teaches a control system (incl. 115) configured to control a first flow rate of the first flow, a second flow rate of the second flow, a third flow rate of the third flow, or any combination thereof based on a load of the system, in order to maintain stoichiometric combustion as the load condition changes, using valves ([0024, 29, 50], Figs 1A-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of Beer in view of Mittricker for controlled stoichiometric turbine power generation as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency over a range of load operations (Mittricker, [0024-25, 31, 56]).

Claims 7-9, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Mittricker, and further in view of Etheridge 4321794.
Regarding claim 7, Beer in view of Mittricker teaches all the limitations of the claimed invention as discussed above. Beer in view of Mittricker as discussed so far, does not teach an additional diffusion nozzle comprising a fourth passage configured to inject a fourth flow of an additional fuel into the chamber, a fifth passage configured to inject a fifth flow of an additional oxidant into the chamber, and a sixth passage configured to inject a sixth flow of an additional diluent into the chamber, wherein the fourth passage, the fifth passage, and the sixth passage are fluidly isolated from each other along the additional diffusion nozzle.
However, the claimed arrangement of the additional diffusion nozzle is exactly the same as the original diffusion nozzle of claim 1. Thus, the claim amounts to a duplication of the parts of the diffusion nozzle of claim 1. 
And, Etheridge teaches it was known to arrange turbine combustors as a single annular combustor with multiple fuel nozzles, or as an annular arrangement of combustor cans, each can having one or more fuel nozzles (Col.1 ll.52-57). In either case, Etheridge teaches gas turbine systems comprising duplicate fuel nozzles that provide an even distribution of combustion gases for rotation of the turbine. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer in view of Mittricker to have multiple diffusion nozzles as taught by Etheridge, instead of one diffusion nozzle, because it has been held that mere duplication of essential working parts of a device for amplified effect is an obvious extension of prior art teachings, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B, the amplified effect being both total power and uniformity of combustion gas distribution to the turbine. 
Regarding claim 8, Beer in view of Mittricker and Etheridge teaches all the limitations of the claimed invention as discussed above. Beer in view of Mittricker and Etheridge also teaches the control system is configured to control a fourth flow rate of the fourth flow, a fifth flow rate of the fifth flow, a sixth flow rate of the sixth flow, or any combination thereof based on the load of the system.
That is, as discussed above, the fourth, fifth, and sixth passages/flows are mere duplications of the nozzle taught by Beer (in view of Mittricker) in claim 1 (Beer, Fig 1). Thus, they are also controlled as taught by Beer in claim 1 (Beer, Fig 1, via valves) and as taught by Mittricker in claim 1, i.e. based on load (Mittricker, [0024, 29, 50], via at least 115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the system of Beer in view of Mittricker and Etheridge based on load as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency across a wide range of load conditions (Mittricker, [0024-25, 29, 31, 50, 56]).
Regarding claim 9, Beer in view of Mittricker and Etheridge teaches all the limitations of the claimed invention as discussed above. Beer in view of Mittricker and Etheridge as discussed so far, also teaches the control system is configured to control the diffusion nozzle and the additional diffusion nozzle such that a stoichiometric ratio is maintained while the load corresponds to a full load and while the load corresponds to a partial load, wherein the stoichiometric ratio corresponds to an equivalence ratio between 0.95 and 1.05.
That is, Mittricker teaches the control system (incl.115) is configured to control the diffusion nozzle(s) based on the load of the system ([0024, 29, 50]) such that a stoichiometric ratio ([0024, 29, 50]) is maintained while the load corresponds to a full load and while the load corresponds to a partial load (i.e. full load being the maximum load that controller can maintain stoichiometric ratio at, and part load being any load less than the maximum load and within the range that the controller is able to maintain the stoichiometric combustion; [0024, 29, 50]), wherein the stoichiometric ratio corresponds to an equivalence ratio between 0.95 and 1.05 ([0018, 38] stoichiometric ratio being conventionally defined as 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the system of Beer in view of Mittricker and Etheridge based on load as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency across a wide range of load conditions (Mittricker, [0024-25, 29, 31, 50, 56]).
Regarding claim 13, Beer in view of Mittricker teaches all the limitations of the claimed invention as discussed above. Beer in view of Mittricker as discussed so far, does not teach an additional diffusion nozzle comprising a fourth passage configured to inject an additional fuel into the chamber, a fifth passage configured to inject an additional oxidant into the chamber, and a sixth passage configured to inject an additional diluent into the chamber, wherein the fourth passage, the fifth passage, and the sixth passage are fluidly isolated from each other along the additional diffusion nozzle.
However, the claimed arrangement of the additional diffusion nozzle is exactly the same as the original diffusion nozzle of claim 11. Thus, the claim amounts to a duplication of the parts of the diffusion nozzle of claim 11. 
And, Etheridge teaches it was known to arrange turbine combustors as a single annular combustor with multiple fuel nozzles, or as an annular arrangement of combustor cans, each can having one or more fuel nozzles (Col.1 ll.52-57). In either case, Ethereidge teaches gas turbine systems comprising duplicate fuel nozzles that provide an even distribution of combustion gases for rotation of the turbine. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer in view of Mittricker to have multiple diffusion nozzles as taught by Etheridge, instead of one diffusion nozzle, because it has been held that mere duplication of essential working parts of a device for amplified effect is an obvious extension of prior art teachings, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B, the amplified effect being both total power and uniformity of combustion gas distribution to the turbine. 
Regarding claim 17, Beer teaches a system (Fig 1), comprising: 
a combustor (65 of Fig 1 is a combustion chamber) comprising a chamber (65); 
a first diffusion nozzle (extending upstream of the combustion chamber) configured to inject a first fuel flow (via 4, 12’, 8) of a first portion of fuel (Fig 1) into the chamber of the combustor (Fig 1), 
a first oxidant flow (any of 14/12”, 48, 35, 15) of a first portion of oxidant (“air supply”)  into the chamber of the combustor (Fig 1), and 
a first diluent flow (any of 48, 35, 15) of a first portion of diluent (“flue effluent”) into the chamber of the combustor (Fig 1), 
wherein the first fuel flow, the first oxidant flow, and the first diluent flow are fluidly separate from one another along the first diffusion nozzle (Fig 1); and 
a control system (incl. valves 13, 19, 7, 121, 29, 45, 82) configured to: change a first fuel flow rate of the first fuel flow, a first oxidant flow rate of the first oxidant flow, a first diluent flow rate of the first diluent flow, or any combination thereof (via valves 13, 19, 7, 121, 29, 45, 82).
Beer does not teach the combustor being a turbine combustor; a second diffusion nozzle configured to inject a second fuel flow of a second portion of fuel into the chamber of the turbine combustor, a second oxidant flow of a second portion of oxidant into the chamber of the turbine combustor, and a second diluent flow of a second portion of diluent into the chamber of the turbine combustor, wherein the second fuel flow, the second oxidant flow, and the second diluent flow are fluidly separate from one another along the second diffusion nozzle; change a second fuel flow rate of the second fuel flow, a second oxidant flow rate of the second oxidant flow, a second diluent flow rate of the second diluent flow, or any combination thereof; the changing of flow rates corresponding to the change of the load of the system from the full load to the partial load; and maintaining a stoichiometric ratio while the load of the system corresponds to the full load and while the load of the system corresponds to the partial load, wherein the stoichiometric ratio corresponds to an equivalence ratio between 0.95 and 1.05.
However, Mittricker teaches a system (Figs 1A-E), comprising: 
a turbine combustor (110 for turbine 111), comprising: 
a chamber (within in 110; see also [0056]); and 
at least one first valve for controlling a first flow of a fuel (108) into the chamber (Figs 1A-E); 
at least one second valve for controlling a second flow of an oxidant (104) into the chamber (Figs 1A-E), and 
at least one third valve for controlling a third flow of a diluent (recirculated exhaust/flue gas 112b, 113, 102, 102a, 102b) into the chamber (Figs 1A-E); and
a control system (incl. 115) configured to control the first flow (increasing/decreasing to adjust to load change), the second flow (increasing/decreasing to adjust to load change), and the third flow (increasing/decreasing to adjust to load change), or any combination thereof based on a load of the system, in order to maintain stoichiometric combustion as the load condition changes ([0024, 29, 50]) from a full load to a partial load (i.e. full load being the maximum load that controller can maintain stoichiometric ratio at, and part load being any load less than the maximum load and within the range that the controller is able to maintain the stoichiometric combustion; [0024, 29, 50]), wherein the stoichiometric ratio corresponds to an equivalence ratio between 0.95 and 1.05 ([0018, 38] stoichiometric ratio being conventionally defined as 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of Beer for stoichiometric turbine power generation as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency (Mittricker, [0024-25, 31, 56]).
Beer in view of Mittricker does not teach a second diffusion nozzle configured to inject a second fuel flow of a second portion of fuel into the chamber of the turbine combustor, a second oxidant flow of a second portion of oxidant into the chamber of the turbine combustor, and a second diluent flow of a second portion of diluent into the chamber of the turbine combustor, such that changing the fuel, oxidant, and diluent flow rates also changes the flows through the second diffusion nozzle.
However, the claimed arrangement of the second diffusion nozzle is exactly the same as the original diffusion nozzle of claim 17. Thus, the claim amounts to a duplication of the parts of the diffusion nozzle of claim 17. 
And, Etheridge teaches it was known to arrange turbine combustors as a single annular combustor with multiple fuel nozzles, or as an annular arrangement of combustor cans, each can having one or more fuel nozzles (Col.1 ll.52-57). In either case, Ethereidge teaches gas turbine systems comprising duplicate fuel nozzles that provide an even distribution of combustion gases for rotation of the turbine. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer in view of Mittricker to have multiple diffusion nozzles as taught by Etheridge, instead of one diffusion nozzle, because it has been held that mere duplication of essential working parts of a device for amplified effect is an obvious extension of prior art teachings, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B, the amplified effect being both total power and uniformity of combustion gas distribution to the turbine. 
	Regarding claim 18, Beer in view of Mittricker and Etheridge teaches all the limitations of the claimed invention as discussed above. Beer further teaches combustion products generated from a diffusion flame produced by the combustor (stated and intended use of a combustor) generates and outputs an exhaust gas (“flue effluent”); and 
an exhaust gas compressor (“fan”; col.15 ll.6-12) configured to compress the exhaust gas and route the exhaust gas from downstream of the combustor, along an exhaust recirculation path (incl. at least one of 84, 80, 17, 5), and to the combustor such that the exhaust gas forms: the first diluent flow of the first portion of diluent (col.15 ll.16-12).
Beer in view of Mittricker and Etheridge as discussed so far, also teaches a turbine configured to be driven by combustion products generated from a diffusion flame produced by the turbine combustor, wherein the turbine is configured to output the exhaust gas.
That is, Mittricker further teaches a turbine (111) configured to be driven by combustion products (112a) generated from a diffusion flame ([0056]) produced by the turbine combustor (Figs 1A-E), wherein the turbine is configured to output the exhaust gas (112b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of Beer in view of Mittricker and Etheridge for stoichiometric turbine power generation as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency (Mittricker, [0024-25, 31, 56]).
Regarding claim 19, Beer in view of Mittricker and Etheridge teaches all the limitations of the claimed invention as discussed above (incl. the control system controlling the fluid flows based on loads, Mittricker, [0024, 29, 50]; and the diffusion nozzle being duplicated to form two diffusion nozzles, Etheridge, Col.1 ll.52-57). Beer further teaches at least one valve (incl. 13, 19, 7, 121, 29, 45, 82, Col.7 ll.9-14), wherein the control system is configured to control the first flow rate of the first flow, the second flow rate of the second flow, the third flow rate of the third flow, or any combination thereof.  
Beer in view of Mittricker also teaches control of the fluids based on the load of the system by controlling the at least one valve or pump to correspond to the change of the load of the system from the full load to the partial load; and maintain the stoichiometric ratio while the load of the system corresponds to the full load and while the load of the system corresponds to the partial load, wherein the stoichiometric ratio corresponds to the equivalence ratio between 0.95 and 1.05.
That is, Mittricker further teaches a control system (incl. 115) configured to control fluid flow rates to the combustor based on a load of the system, using valves ([0024, 29, 50], Figs 1A-2), such that a stoichiometric ratio ([0024, 29, 50]) is maintained while the load corresponds to a full load and while the load corresponds to a partial load (i.e. full load being the maximum load that controller can maintain stoichiometric ratio at, and part load being any load less than the maximum load and within the range that the controller is able to maintain the stoichiometric combustion; [0024, 29, 50]), and wherein the stoichiometric ratio corresponds to an equivalence ratio between 0.95 and 1.05 ([0018, 38] stoichiometric ratio being conventionally defined as 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of Beer in view of Mittricker and Etheridge for controlled stoichiometric turbine power generation as taught by Mittricker, in order to produce power with substantially complete combustion, low emissions, and high efficiency over a range of load operations (Mittricker, [0024-25, 31, 56]).
Regarding claim 20, Beer in view of Mittricker and Ethridge teaches all the limitations of the claimed invention as discussed above (incl. the diffusion nozzle being duplicated to form two diffusion nozzles, Etheridge, Col.1 ll.52-57). Beer further teaches the first diffusion nozzle is configured to inject a third oxidant flow of a third portion of oxidant into the chamber of the turbine combustor, or a third diluent flow of a third portion of diluent into the chamber of the turbine combustor (any other of 48, 35, 15 not already used for oxidant/effluent; Fig 1). 
Beer in view of Mittricker and Ethridge also teaches the second diffusion nozzle is configured to inject a fourth fuel flow of a fourth portion of fuel into the chamber of the turbine combustor, a fourth oxidant flow of a fourth portion of oxidant into the chamber of the turbine combustor, or a fourth diluent flow of a fourth portion of diluent into the turbine combustor.
That is, the claimed arrangement of the second diffusion nozzle is exactly the same as the first diffusion nozzle of claims 17 and 20. Thus, the claim amounts to a duplication of the parts of the diffusion nozzle of claims 17 and 20. 
And, Etheridge teaches it was known to arrange turbine combustors as a single annular combustor with multiple fuel nozzles, or as an annular arrangement of combustor cans, each can having one or more fuel nozzles (Col.1 ll.52-57). In either case, Ethereidge teaches gas turbine systems comprising duplicate fuel nozzles that provide an even distribution of combustion gases for rotation of the turbine. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer in view of Mittricker to have multiple diffusion nozzles as taught by Etheridge, instead of one diffusion nozzle, because it has been held that mere duplication of essential working parts of a device for amplified effect is an obvious extension of prior art teachings, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B, the amplified effect being both total power and uniformity of combustion gas distribution to the turbine. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741